Citation Nr: 0104538	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for pain syndrome.

2. Entitlement to service connection for chronic depression.

3. Entitlement to service connection for low back disability.  

4. Entitlement to service connection for chronic dizziness.

5. Entitlement to service connection for blurred vision.

6. Entitlement to service connection for neuroma.

7. Entitlement to service connection for poly drug 
dependence.

8. Entitlement to service connection for loss of use of lower 
extremities.

9. Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from June 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the issues listed on the title page 
of this decision.  

In November 2000, the appellant presented testimony before 
the undersigned at a Video Conference hearing.  The veteran 
was afforded a period of 30 days in which to submit 
additional evidence.  Hearing transcript (T.) 14.  No 
evidence has been received.  

Prior to the instant appeal, the veteran had perfected an 
appeal from a March 1998 rating decision pertinent to the 
disability evaluation assigned to his service-connected 
residuals of right inguinal hernia surgeries.  In a signed 
statement dated March 4, 1999, the veteran withdrew that 
appeal.  Accordingly, that matter is not before the Board.  
38 C.F.R. § 20.204 (2000).  

In a statement dated in May 1999, the veteran raised the 
matter of the current disability rating for his right 
inguinal hernia, and the RO accepted this as a request to 
reopen this claim.  The RO subsequently proposed to reduce 
that rating and the veteran was notified of this proposal in 
February 2000.  He testified at a personal hearing at the RO, 
and the RO hearing officer then decided that a reduction was 
not in order.  The veteran was informed of the hearing 
officer's decision in September 2000.  The veteran did not 
further disagree with this determination, and such matter is 
not before the Board at this time.  38 C.F.R. § 20.200 
(2000).  

In an April 1998 statement, the veteran indicated that damage 
to the ilioinguinal nerve resulted from VA treatment in 
September 1997.  In a letter from the RO dated in May 1998, 
the RO informed the veteran that compensation benefits 
pursuant to 38 U.S.C. § 1151 was not appropriate to this 
claim since any residual disability related to treatment of a 
service-connected disability would be rated in conjunction 
with impairment related to service-connected disability.  
38 C.F.R. § 3.310 (2000).  The Board notes that the veteran 
continued to raise claims for resection of the "wrong nerve" 
in statements dated in September 1999 and March 2000.  
Service connection is currently in effect for residuals, 
right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement, rated 10 percent disabling, 
and painful and tender scar, post right inguinal hernia 
repair and ilioinguinal nerve entrapment surgery, rated 10 
percent disabling.  The veteran's statements are referred to 
the RO for any appropriate action.  


REMAND

In February 1999, the RO received the veteran's VA Form 9, 
which was accepted as a new claim.  This request included the 
veteran's current appeal for compensation benefits under the 
provisions of 38 U.S.C. § 1151 for pain syndrome.  At his 
hearing in November 2000, the veteran testified that he has 
had back pain since service, and his claim for pain syndrome 
includes VA treatment that involves the back, currently a 
nonservice-connected disability.  T. 4-7.  A review of the 
evidence shows that the veteran was hospitalized at a VA 
facility in May 1997 to June 1997 during which the 
assessments included somatoform disorder and chronic pain 
syndrome.  By history, the veteran's pain began in 1987 with 
a hernia operation, and since then, the pain started from the 
site of the incision towards his inguinal area, to the right 
scrotal area, up to his testicle and then, at times, to his 
back.  A lumbar puncture to evaluate the pain syndrome was 
recommended.  

The veteran was further hospitalized at a VA facility in 
September 1997 for chronic pain problems of a 10-year 
duration.  The veteran reported aching and sharp pains 
thought to be consistent with ilioinguinal entrapment, as 
well as chronic low back pains.  The psychiatric impression 
was chronic pain syndrome.  The Board notes that pain 
disorder or undifferentiated somatoform disorder are codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9422-23 (2000) under 
the diagnostic criteria for rating mental disorders.

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for additional disability, in 
the same manner as if the additional disability was service 
connected, if the disability was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished by 
VA, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault; or was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Prior to the February 1999 receipt of the appellant's claim, 
VA regulations were published in March 1995.  Under 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment. 
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted that 
amendments to 38 U.S.C.A. § 1151 which were promulgated in 
1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  As noted, the 
appellant's claim was filed in February 1999.

At his November 2000 hearing, the veteran testified that he 
was first treated for back problems shortly after service in 
1987 at the VA Birmingham facility.  T. 14.  The veteran 
indicated that his back problems began in service and 
continued from that time.  The record shows that the RO 
previously requested VA records from the Birmingham, Alabama, 
VA facility; however, the earliest date requested was from 
January 1989.  Consequently, there are possibly relevant VA 
records that have not yet been requested.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development with 
regard to this issue. 

The veteran otherwise testified that he is unable to function 
without the use of a medication patch.  T. 10.  He 
essentially claims that this required use of medication is 
related to his service-connected disability or the results of 
VA treatment.  Since the RO last considered this claim, the 
case of Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001) has held that 38 U.S.C. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  The holding of 
the case is quite limited:  Veterans can only recover if they 
can adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  As such, compensation would only 
result where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing.  

The veteran also testified in November 2000 that his 
dizziness, blurred vision, neuroma and loss of use of the 
lower extremities were secondary to his service-connected 
disability or treatment thereof.  Accordingly, the RO must 
consider 38 C.F.R. § 3.310 in deciding these claims.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA's duty 
to assist pursuant to section 5107(a). . . attaches to the 
investigation of all possible . . . causes of that current 
disability). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see VAOPGCPREC 
3-2000 (2000); 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

The record reflects that the appellant's claims were denied 
in relevant part because, under the pre-VCAA law, he had not 
proffered evidence that served to render the claims well 
grounded.  Because the VCAA has expanded VA's duties to 
assist the claimant for VA benefits and has eliminated the 
requirement that a claim must be well grounded in order to 
obtain such assistance, the claims are REMANDED for the 
following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the Board 
observes that in November 2000, the 
appellant reported that he was receiving 
treatment from a "private doctor."  The 
appellant has not identified this 
physician, or informed VA of the nature 
of the disorders being treated.  The RO 
should specifically request that the 
appellant provide the name and address of 
this physician and provide the appellant 
with a necessary authorization to obtain 
these records.

The RO should ensure that all VA records 
are obtained and associated with the 
claims file, including those beginning in 
1987 from the VA medical facility in 
Birmingham, Alabama.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should ensure that it has 
obtained all of the appellant's service 
personnel and medical records and 
associate them with the appellant's VA 
claims folder.

4.  The RO should take such development 
or review action as necessary as mandated 
by the VCAA, as well as any other 
development it deems proper and 
readjudicate the claims in accordance 
with law, statute, and applicable 
regulations, including obtaining VA 
examinations with all necessary medical 
opinions.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue.  The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
  
The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is advised that no action is required of him 
until further notice. However, the duty to assist is not a 
unilateral obligation on VA, and an appellant wishing 
assistance in the development of his claim cannot passively 
wait for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). Accordingly, the Board 
takes this opportunity to advise the appellant that the 
conduct of the efforts as are directed in this remand is 
necessary for a comprehensive and correct adjudication of his 
claim. 38 C.F.R. § 3.655(b).   The appellant's cooperation in 
the development of the claims as requested by the RO is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for the examination 
without good cause may result in the claim being considered 
on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

